DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Double Patenting rejections are withdrawn in view of the Terminal Disclaimer filed 3/18/2022. The 35 U.S.C. 102 rejections are withdrawn in view of Applicant’s amendments to the claims.
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. As to the rejection of claim 2 over Lenczowski (US 2017/0233857), Applicant argues that Lenczowski teaches that Zr is included only with Sc. This argument is not persuasive. The claimed alloy does not restrict the presence of Sc. Applicant’s own specification discloses the possible inclusion of Sc in a separate embodiment of the claimed invention (see, e.g., Spec., at ¶ 59). Furthermore, Lenczowski teaches Cr in the amount claimed, which meets the claimed alloy composition. Applicant also argues Lenczowski does not teach the aluminum matrix with fine dispersion of precipitates. However, since Lenczowski teaches heat treating the alloy (¶ 17), it is presumed to have fine precipitates throughout the aluminum alloy, absent objective evidence to the contrary. See MPEP 2112.
As to the rejection over Snyder (US 2018/0245190), Applicant argues Snyder does not teach the claimed alloy composition. This argument is not supported by particular facts or reasoning. Since the prior art rejection sets forth how the prior art alloy of Snyder renders the claimed alloy obvious, it is maintained. Applicant also 
As to the rejection over Yin (CN 111850332), Applicant argues Yin does not teach the claimed alloy composition. This argument is not supported by particular facts or reasoning. Since the prior art rejection sets forth how the prior art alloy of Yin renders the claimed alloy obvious, it is maintained. Applicant also argues Yin does not teach the aluminum matrix with fine dispersion of precipitates within the matrix of claim 17. Yin teaches an aluminum alloy which is precipitation strengthened (p. 2, ¶ 15). Therefore, this limitation is met and the rejection is maintained.
Terminal Disclaimer
The terminal disclaimer filed on 3/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Applications 16/294,579 and 16/262,891 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2, 10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While the specification as originally filed provides support for an alloy as recited in claims 2 and 17 and the claims as originally filed provide support for the claimed ranges of Zn, Mg and Zr/Cr, the specification fails to provide support for an alloy having the claimed composition for Cu which is precipitation hardenable, nor does the specification provide support for an alloy having the claimed composition for Cu and includes an aluminum matrix having a fine dispersion of precipitates within.
Dependent claim 10 is also rejected because it also recites a composition which is broader than that originally filed and therefore, the specification does not support the broader alloy composition as being precipitation hardenable or precipitation hardened.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-10, 12-15, 17 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lenczowski (US 2017/0233857), as applied to claims 1 and 16.
Regarding claim 2, Lenczowski teaches an aluminum alloy having the following composition, as compared to the claimed composition:
Claim 2
Lenczowski, ¶ 7
Zn
About 6.7%-about 20%
4%-10%

About 1%-about 10%
1.0%-3.5%
Cu
About 1%-about 5%
0-2.5%
Zr and/or Cr
About 0.1%-about 5%
0-0.5% (Zr); 0-0.3% (Cr)
Al
Balance
Balance


The composition of Lenczowski therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Because the composition of Lenczowski is substantially similar to that claimed, it is presumed to be precipitation-hardenable, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 3-5, Lenczowski teaches 4%-10% Zn (¶ 7), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 6-8, Lenczowski teaches 1.0%-3.5% Mg (¶ 7), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-10 and 12, Lenczowski teaches 0-2.5% Cu (¶ 7), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 13-15, Lenczowski teaches 0-0.5% Zr and 0-0.3% Cr (¶ 7), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 17, Lenczowski teaches an aluminum alloy having the following composition, as compared to the claimed composition:
Claim 17
Lenczowski, ¶ 7
Zn
About 6.7%-about 20%
4%-10%
Mg
About 1%-about 10%
1.0%-3.5%
Cu
About 1%-about 5%
0-2.5%
Zr and/or Cr
About 0.1%-about 5%
0-0.5% (Zr); 0-0.3% (Cr)

Balance
Balance


The composition of Lenczowski therefore overlaps with the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I. Lenczowski teaches heat treating the alloy (¶ 17), it is presumed to have fine precipitates throughout the aluminum alloy, absent objective evidence to the contrary. See MPEP 2112.
10.	Regarding claims 25, Lenczowski teaches 4%-10% Zn (¶ 7), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
11.	Regarding claims 26, Lenczowski teaches 1.0%-3.5% Mg (¶ 7), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
12.	Regarding claims 27, Lenczowski teaches 0-2.5% Cu (¶ 7), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
13.	Regarding claims 28-30, Lenczowski teaches 0-0.5% Zr and 0-0.3% Cr (¶ 7), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 2-10, 12-15, 17 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2018/0245190), as applied to claims 1 and 16.
Regarding claim 2, Snyder teaches an aluminum alloy having the following composition, as compared to the claimed composition:
Claim 2
Snyder, ¶ 46-47
Zn
About 6.7%-about 20%
About 3%-about 9%

About 1%-about 10%
About 2%-about 6%
Cu
About 1%-about 5%
About 0.5-about 2%
Zr and/or Cr
About 0.1%-about 5%
< about 0.1% (Zr); < 1% (Cr)
Al
Balance
Balance


The composition of Snyder therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The alloy of Snyder contains precipitates formed during heat treatment (¶¶ 42-45).
Regarding claims 3-5, Snyder teaches about 3% to about 9% Zn (¶ 46), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 6-8, Snyder teaches about 2% to about 6% Mg (¶ 46), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-10 and 12, Snyder teaches about 0.5% to about 2% Cu (¶ 46), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 13-15, Snyder teaches up to about 0.1% Zr (¶ 46) and 0-1% Cr (¶ 47), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 17, Snyder teaches an aluminum alloy having the following composition, as compared to the claimed composition:
Claim 17
Snyder, ¶ 46-47
Zn
About 6.7%-about 20%
About 3%-about 9%
Mg
About 1%-about 10%
About 2%-about 6%
Cu
About 1%-about 5%
About 0.5-about 2%
Zr and/or Cr
About 0.1%-about 5%
<0.1% (Zr); <1% (Cr)
Al
Balance
Balance


The composition of Snyder therefore overlaps with the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I. The alloy of Snyder contains precipitates (¶¶ 42-45) which are strengthening (see, e.g., ¶ 49), and these are considered to be a fine dispersion of precipitates (see ¶ 73, Fig. 16).
Regarding claims 25, Snyder teaches about 3% to about 9% Zn (¶ 46), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 26, Snyder teaches about 2% to about 6% Mg (¶ 46), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
19.	Regarding claims 27, Snyder teaches about 0.5% to about 2% Cu (¶ 46), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
20.	Regarding claims 28-30, Snyder teaches up to about 0.1% Zr (¶ 46) and 0-1% Cr (¶ 47), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 2-10, 12-13, 15, 17, 25-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CN 111850332), as applied to claims 1 and 16.
Regarding claim 2, Yin teaches a precipitation-strengthened aluminum alloy having the following composition (p. 2), as compared to the claimed composition:
Claim 2
Yin, p. 2, ¶ 8
Zn
About 6.7%-about 20%
0.50%-11.00%
Mg
About 2.7%-about 10%
0.05%-4.00%
Cu
About 1%-about 2.6%
0.01%-2.80%
Zr and/or Cr
About 0%-about 2%
0.01%-2.50% (Zr)

Balance
Balance


The composition of Yin therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 3-5, Yin teaches 0.50%-11.00% Zn (p. 2, ¶ 8), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 6-8, Yin teaches 0.05%-4.00% Mg (p. 2, ¶ 8), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-10 and 12, Yin teaches 0.01%-2.80% Cu (p. 2, ¶ 8), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 13 and 15, Yin teaches 0.01%-2.50% Zr (p. 2, ¶ 8), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 17, Yin teaches a precipitation-strengthened aluminum alloy having the following composition (p. 2), as compared to the claimed composition:
Claim 17
Yin, p. 2, ¶ 8
Zn
About 6.7%-about 20%
0.50%-11.00%
Mg
About 2.7%-about 10%
0.05%-4.00%
Cu
About 1%-about 2.6%
0.01%-2.80%
Zr and/or Cr
About 0%-about 2%
0.01%-2.50% (Zr)
Al
Balance
Balance


The composition of Yin therefore overlaps with the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I. Such precipitate is presumed to 
26.	Regarding claim 25, Yin teaches 0.50%-11.00% Zn (p. 2, ¶ 8), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
27.	Regarding claim 26, Yin teaches 0.05%-4.00% Mg (p. 2, ¶ 8), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
28.	Regarding claim 27, Yin teaches 0.01%-2.80% Cu (p. 2, ¶ 8), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
29.	Regarding claim 28 and 30, Yin teaches 0.01%-2.50% Zr (p. 2, ¶ 8), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morton et al. (US 2019/0039183) discloses an aluminum alloy that could be used in a 35 U.S.C. 103 rejection of at least claims 2 and 17, but is not included at this time because such a rejection is considered to be cumulative.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784